Nelson, C. J.
The only question in this case arises on the report of the commissioner in the court below, in respect to the' amount of repairs made, and materials furnished, to the ship Potomac. The court below placed its decision upon a defect in the exceptions taken to the report, as relating either to matters settled in the decree and not before the commissioner, or not sufficiently specific and pointed to raise the objection.
I am inclined to think the court right in both grounds stated. But, independently of this answer, I have looked into the evidence before the commissioner, without regard to formal objections, and am satisfied that the weight of it sustains the report; at least the 'evidence furnished on the part of the respondent, tending to reduce the amount and value of the repairs, and to change the terms upon which they were made, is so questionable, that we are not disposed to interfere with the report, as the witnesses were personally before the officer making it, and who had a better opportunity to determine the degree of credibility to be given them than we can have. The extent and costs of the repairs seem to have been established in the usual way, and with reasonable satisfaction, and the rebutting proof is very general and indefinite.
Decree below affirmed.